ATTORNEY GRIEVANCE COMMISSION *                             IN THE
  OF MARYLAND                                               COURT OF APPEALS
                                                            OF MARYLAND
              Petitioner
                                                            Misc. Docket AG No. 88
.
V
                                                            September Tenn, 2015

JOSEPH D. REID II

              Respondent.

                                               ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Joseph D. Reid, II, to indefmitely suspend the

Respondent from the practice of law with Respondent having the right to apply for readmission

after one year.       The Court having considered the Petition, it is this          30th day o

    March           ,2016.

       ORDERED, that Respondent, Joseph D. Reid II, be and he is hereby indefinitely

suspended from the practice of law in the State of Maryland for violating Rules 1.1, 1.3 and

8.4(a), (c) and (d) of the Maryland Lawyers' Rules of Professional Conduct; and it is further

       ORDERED, that, the Clerk of this Court shall remove the name of Joseph D. Reid II

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 16-772(d); and it is further

       ORDERED, that the Respondent may apply for readmission after a period of one year.




                                                      /s/ Lynne A. Battaglia
                                                     Senior Judge